Citation Nr: 9913596	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include degenerative arthritis and chronic low 
back pain, on a direct basis and claimed as secondary to the 
service-connected residuals of a gunshot wound to the right 
foot.  

2.  Entitlement to service connection for a left hip 
disorder, to include degenerative changes, claimed as 
secondary to the service-connected residuals of a gunshot 
wound to the right foot.  


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 to April 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1994 rating decision of the 
Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for degenerative 
arthritis of the low back claimed as secondary to the 
service-connected residuals of a gunshot wound to the right 
foot and for degenerative joint disease of the left hip, 
claimed as secondary to the service-connected residuals of a 
gunshot wound to the right foot.  The veteran subsequently 
moved to Colorado and the Denver, Colorado RO has developed 
this case since that time.  


REMAND

In his September 1994 notice of disagreement, the veteran 
stated that he wanted to have a hearing "before the Regional 
Office personnel."  In his March 1996 substantive appeal, he 
stated that he would do whatever he needed to do regarding 
his claim for service connection for a left hip disorder 
including a "local VA hearing or whatever, but I can't 
afford to got to Washington."  

By letter dated in June 1997, the RO asked the veteran to 
specify which type of hearing he would like: a hearing at the 
RO before a local hearing officer, a hearing before a member 
of the Board at the RO, or both.  The RO requested that the 
veteran inform the RO if he was no longer interested in a 
hearing.  The veteran did not respond.  In November 1997, the 
representative requested that the RO consider the July 1997 
VA examination report before scheduling a hearing.  In a July 
1998 letter, the RO again requested that the veteran inform 
the RO as to whether he wanted a hearing before the local 
hearing officer at the RO, a hearing before a traveling 
member of the Board at the RO, or both.  The veteran did not 
respond.  

By letter dated in February 1999, the Board informed the 
veteran that clarification was needed as to whether he wished 
to attend a hearing before the Board.  The veteran was 
informed that he had a right to a Board hearing.  The Board 
asked the veteran to specify whether he wanted a hearing 
before the Board and, if so, whether he wanted a hearing in 
Washington, D.C. or at the RO.  The Board stated that, if he 
did not respond within 30 days of the date of the February 
1999 letter, the Board would assume that he still wanted a 
hearing before a member of the Board at the RO and 
arrangements would be made to have his case remanded for such 
a hearing.  The veteran did not respond to this letter.  

The veteran and his representative have clearly advised the 
RO of the veteran's wish to have a personal hearing.  As a 
hearing has never been scheduled, this matter must be 
remanded for an additional attempt to clarify what type of 
hearing the veteran wants and to afford the veteran such a 
hearing.  

Accordingly, to ensure due process, this case is remanded to 
the RO for the following:

The RO should again attempt to ascertain 
whether the veteran wishes to have a 
hearing at the RO before a member of the 
Board or before an RO hearing officer.  A 
hearing should be scheduled in accordance 
with the veteran's response.  If the 
veteran does not respond, a hearing 
should be scheduled before a member of 
the Board at the RO.  Copies of all 
correspondence, including the notice to 
the veteran of the scheduling of the 
hearing, should be placed in the record.  

No action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


